Citation Nr: 0629696	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims.

The veteran testified at a Travel Board hearing in July 2006 
before the undersigned Veterans Law Judge and at a formal 
hearing before a RO Decision Review Officer (DRO) in May 
2004.  Transcripts of the testimony at those hearings are 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The VA treatment records associated with the claims file 
reflects a diagnosis of PTSD.  The RO determined that the 
claimed stressors set forth in the veteran's several written 
submissions and his testimony before the DRO were 
insufficiently definite to submit for research by the U. S. 
Army Joint Services Records Research Center (JSRRC) (formerly 
named the Center for Unit Records Research).  The Board 
determines otherwise, at least as concerns one of the 
veteran's claimed stressors.

During his active service, the veteran served a tour of duty 
aboard the submarine USS Sterlet, SS-392.  He related that, 
while docked at Subic Bay, Republic of the Philippines, he 
witnessed six fellow sailors murdered on the pier while he 
stood and watched helplessly aboard his vessel.  He did not 
specifically state that the "slain" sailors were assigned 
to the USS Sterlet, but he did use the term, fellow 
servicemen.  He explained that the incident occurred some 
hours after a basketball game between a team from his vessel 
and one from the USS Ranger.  His written submissions and 
testimony at the hearings placed the incident around late 
1964 before Christmas.

An unofficial internet history of the carrier USS Ranger, 
reflects that it was at Subic Bay in early October 1964 prior 
to deploying on combat patrol.  Ship logs for the USS Sterlet 
and USS Ranger should reflect whether the vessels were in 
port at Subic Bay at any time during the period from 
September 1964 through October 1964.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  This procedural deficiency can be cured while the 
case is on remand by issuance of a corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra. 

2.  The RO should request the JSRRC to 
conduct research of the ship's logs, and 
other documents, of the USS Sterlet, SS-
392, for the period September and October 
1964 to determine if the USS Sterlet was 
at Subic Bay, Republic of Philippines 
during that time period.  If so, request 
the JSRRC to determine if any of the crew 
of the USS Sterlet was killed at or near 
where the vessel was moored.

Request the JSRRC to conduct the same 
inquiry among the ship's logs and other 
documents of the USS Ranger.

3.  If, and only if, the JSRRC confirms 
the claimed incident, the RO should 
arrange for an appropriate psychiatric 
examination for the veteran, to determine 
whether he currently suffers from PTSD as 
a result of the verified stressor.  The 
claims folder and copy of this remand must 
be made available to and reviewed by the 
examiner prior to the completion of the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All tests and studies deemed 
necessary should be conducted.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


